Citation Nr: 1713312	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  11-09 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating prior to November 18, 2014, and to a rating in excess of 30 percent beginning November 18, 2014, for irritable bowel syndrome (IBS) with gastroesophageal reflux disease (GERD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel







INTRODUCTION

The Veteran had active service from September 2004 to April 2009, including service in Southwest Asia.  The Veteran's decorations for his period of active service include the Combat Action Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction over the case was subsequently transferred to the VA RO in Detroit, Michigan.

This case was previously before the Board, most recently in May 2014, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Prior to November 18, 2014, IBS with GERD was manifested by intermittent diarrhea, without abdominal pain, and intermittent heartburn, well-controlled with over-the-counter medication.

2.  Beginning November 18, 2014, IBS with GERD has been manifested by frequent episodes of bowel disturbance with abdominal distress, persistent recurrent epigastric distress, dysphagia, reflux, regurgitation, and substernal pain.


CONCLUSION OF LAW

1.  The criteria for an initial compensable rating for IBS with GERD prior to November 18, 2014, have not been met.  38 U.S.C.A. § 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.7, 4.20, 4.113, 4.114, Diagnostic Codes 7319, 7346 (2016).

2.  The criteria for a rating in excess of 30 percent for IBS with GERD beginning November 18, 2014, have not been met.  38 U.S.C.A. § 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.7, 4.20, 4.113, 4.114, Diagnostic Codes 7319, 7346 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  
	
Notice to a claimant should be provided at the time, or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided adequate notice in response to this claim.  The record shows that he was mailed a letter in March 2009 advising him of what the evidence must show and of his, and VA's, respective duties in obtaining evidence.  The pre-decisional March 2009 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim.

The Veteran has been afforded adequate assistance in response to his claim.  His STRs are of record.  VA Medical Center and private treatment notes have been obtained.  He has been provided appropriate VA examinations.  Neither he nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.

Disability ratings are determined by the application of the VA's Schedule of Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule present, as far as can be predictably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

It is not expected, especially with more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  Coordination of rating with impairment of function is always expected.  38 C.F.R. § 4.21 (2016).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20 (2016).

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in that area, do not lend themselves to distinct and separate disability ratings without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113 (2016).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2016).

The Veteran's IBS with GERD is currently is rated under 38 C.F.R. § 4.114, Diagnostic Code 7319 (2016), pertaining to irritable colon syndrome.  Under that code, a noncompensable (0 percent) rating is warranted for mild IBS characterized by disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is warranted for moderate IBS, characterized by frequent episodes of bowel disturbances with abdominal distress.  A 30 percent rating is warranted for severe IBS, characterized by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

GERD is rated under 38 C.F.R. § 4.114, Diagnostic Code 7346 (2016), pertaining to hiatal hernia.  Under that code, a 10 percent rating is warranted with two or more symptoms for the 30 percent evaluation of less severity.  A 30 percent evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The maximum rating of 60 percent is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability but finds nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has asserted that the symptoms of his IBS with GERD are worse than contemplated by the currently assigned ratings.

At an April 2009 VA examination, the Veteran reported onset of heartburn after his deployment in Iraq and on his return to Fort Carson in December 2006.  He visited his primary care provider and was diagnosed with GERD.  The Veteran denied experiencing any nausea, vomiting, gastrointestinal (GI) bleeding, or hematemesis.  Further, the Veteran denied any formal prescription for his GERD.  The Veteran reported that his GERD symptoms were minor and intermittent and were made worse when eating Italian food, and that when avoiding Italian food he was asymptomatic.  He reported that the symptoms occurred approximately every two weeks and that he treated them with over-the-counter medication.  The Veteran also reported onset of diarrhea during his deployment to Iraq that persisted following his return to Fort Carson.  He reported that his primary care provider diagnosed him with IBS.  The Veteran reported that his symptoms were intermittent and that he experienced diarrhea approximately once a week and that, occasionally, his symptoms would last up to 2 or 3 days per episode, and at worst 7-10 days.  He reported that he treated his IBS symptoms with over-the-counter medication.  The Veteran denied any nausea, vomiting, melena, or hematemesis.  Upon physical examination, the Veteran's abdomen was soft and nontender.  Bowel sounds were present and there was no organomegaly.  The Veteran refused a rectal examination.  The examiner diagnosed occasional GERD that was well controlled with over-the-counter medication.  The examiner found that there was no medical evidence to diagnose an acute or chronic IBS and that the Veteran merely had intermittent diarrhea of unknown etiology.  

At a November 2014 VA examination, the Veteran reported that he had 3-4 bowel movements per day, one of which was firm and the others were loose.  He reported that that he did not experience abdominal pain, but that he did experience abdominal discomfort preceding bowel movements, but that the pain was relieved following the bowel movement.  The Veteran denied weight loss, nausea, vomiting, loss of appetite, and constipation.  The Veteran denied taking any medication for treatment of his diarrhea.  The Veteran reported that he did not see a doctor for his symptoms.  He denied experiencing melena and reported that he had tried to eliminate lactose from his diet, which he felt had helped with his symptoms.  Symptoms relating to his GERD were not reported.  Upon physical examination, the Veteran's abdomen was soft and nontender.  Bowel sounds were normal and there were no masses or organomegaly.  The examiner confirmed the diagnosis of IBS.  

At an April 2016 VA examination, the Veteran reported persistently recurrent epigastric distress, dysphagia, reflux, regurgitation, and substernal pain.  The Veteran reported that reflux interfered with his ability to sleep approximately four or more times per year.  He reported that he experienced nausea as a result of his reflux approximately four or more times per year, but that the symptoms typically lasted less than one day.  The Veteran reported that he treated his GERD symptoms with over-the-counter medication.  Upon physical examination, there were no pertinent physical findings, complications, conditions, signs, or symptoms related to the Veteran's GERD.  The examiner confirmed the diagnosis of GERD and noted that it did not have an impact on the Veteran's ability to work.

A review of the record shows that the Veteran receives periodic medical treatment for various disabilities.  However, a review of the treatment notes of record do not show that the Veteran has symptoms of IBS or GERD that are worse than those reported at his various VA examinations.

The Board finds the Veteran is not entitled to an initial compensable rating for IBS with GERD prior to November 18, 2014.  In this regard, the April 2009 VA examination showed the Veteran's intermittent diarrhea was not characterized by frequent episodes of bowel disturbance with abdominal distress.  It was noted that the Veteran did not seek medical treatment for his symptoms of diarrhea and he was not on any prescribed medication to treat his intermittent episodes of diarrhea.  Therefore, a compensable rating for IBS with GERD is not warranted for the period prior to November 18, 2014.  38 C.F.R. § 4.114, Diagnostic Code 7319 (2016).

The Board has also considered whether the Veteran is entitled to a compensable rating prior to November 18, 2014, under Diagnostic Code 7346, used for rating GERD.  However, there is no evidence that the Veteran had recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, substernal arm pain, or shoulder pain.  In fact, at his April 2009 VA examination, the Veteran reported that he only experienced occasional episodes of heartburn that were well controlled with over-the-counter medication.  Therefore, the Veteran is not entitled to a compensable rating for the period prior to November 18, 2014, under Diagnostic Code 7346.  38 C.F.R. § 4.114 (2016).

The Board finds the Veteran is not entitled to a rating in excess of 30 percent for IBS with GERD from November 18, 2014.  In this regard, the Board notes that the Veteran is in receipt of the maximum allowable rating for IBS despite the fact that at the November 2014 VA examination, the Veteran was noted to only have frequent episodes of bowel disturbance with abdominal distress rather than severe symptoms of diarrhea with more or less constant abdominal distress required for the assigned 30 percent rating.  Therefore, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for IBS with GERD beginning November 18, 2014.  38 C.F.R. § 4.114, Diagnostic Code 7319 (2016).  

The Board has also considered whether the Veteran is entitled to a rating in excess of 30 percent beginning November 18, 2014, under Diagnostic Code 7346, used for rating GERD.  However, there is no evidence that the Veteran had symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or, other symptoms productive of severe impairment of health.  Rather, the April 2016 VA examiner specifically noted that the Veteran's GERD symptoms consisted of recurrent epigastric distress with dysphagia, reflux, regurgitation, and substernal arm pain.  Additionally, the Veteran's GERD was noted to be controlled with over-the-counter medication and he reported that he did not see a doctor for treatment of his GERD.  Therefore, the Veteran is not entitled to a rating in excess of 30 percent for IBS with GERD beginning November 18, 2014, under Diagnostic Code 7346.  38 C.F.R. § 4.114 (2016).

The Board has also considered whether the Veteran is entitled to a separate compensable disability rating for his GERD under Diagnostic Code 7346.   However, as noted above, diseases of the digestive system are often productive of the same types of symptoms and so, many of them will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Diagnostic Codes 7319 and 7346 are included among the specific diagnostic codes listed that cannot be combined with one another.  A review of the VA examination reports and treatment notes shows that the Veteran's predominant symptoms are diarrhea and stomach pain.  Therefore, his disability is best contemplated by the rating criteria used under Diagnostic Code 7319 for IBS and a separate disability rating under Diagnostic Code 7346 for GERD alone would be in violation of both 38 C.F.R. § 4.14 and 38 C.F.R. § 4.113.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2016).  

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exception disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Initially, therefore, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The record shows that the manifestations of the disabilities on appeal are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from IBS and/or GERD would be in excess of that contemplated by the assigned ratings, even when considered in conjunction with the Veteran's other service-connected disabilities.  Thus, the Board finds that referral of this case for extra-schedular consideration is not warranted.  38 C.F.R. § 3.321 (2016).


ORDER

Entitlement to an initial compensable rating prior to November 18, 2014, and to a rating in excess of 30 percent beginning November 18, 2014, for IBS with GERD is denied.


REMAND

The issue of entitlement to a TDIU was last adjudicated in an April 2016 supplemental statement of the case (SSOC).  In March 2017, the Veteran was afforded additional VA examinations of service-connected disabilities.  The issue of entitlement to a TDIU was not readjudicated following these examinations.   Further, VA Medical Center progress notes from February to October 2016 have been associated with the claims file since the April 2016 SSOC.  The Veteran did not submit a waiver of review by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board finds that the issue of entitlement to a TDIU must be readjudicated before the Board decides the appeal.

Additionally, attempts to identify and obtain any outstanding VA and private treatment records should be made before a decision is made in the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private medical records and associate them with the claims file.

2.  Then, readjudicate the issue of entitlement to a TDIU.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


